MORRIS, Judge.
The judgments in this case were entered on 17 October 1974. The record on appeal was filed more than 90 days later, on 5 March 1975. The trial court granted motion 'of defendants’ court appointed counsel for an extension of time to.serve the case on appeal but no order was entered extending the time for docketing the record on appeal. “ [A] n order extending the time within which to serve the case on appeal does not have thé effect of extending the time to docket the appeal,” State v. Hopkins, 24 N.C. App. 687, 688, 212 S.E. 2d 171, 172 (1975); and, in accordance with the practice of this Court, the defendants’ appeal is dismissed for failure to comply with the rules of this Court. Rule 5, Rules of Practice in the Court of Appeals of North Carolina.
Appeal dismissed.
Chief Judge Brock and Judge Hedrick concur.